UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7292


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se. G. Norman Acker, III,
Assistant United States Attorney, John Samuel Bowler, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Claude Wendell Bellamy seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion.         The order is

not   appealable    unless   a   circuit   justice   or   judge   issues   a

certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).     When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Bellamy has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

      Additionally, we construe Bellamy’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.     United States v. Winestock, 340 F.3d 200, 208 (4th



                                     2
Cir. 2003).   In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing evidence
     that no reasonable factfinder would have found the
     movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court, that
     was previously unavailable.

28 U.S.C. § 2255(h).    Bellamy’s claims do not satisfy either of

these   criteria.   Therefore,   we   deny   authorization   to   file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              DISMISSED




                                  3